NORTH BAY RESOURCES INC. 2120 Bethel Road Lansdale, PA 19446 December 3, 2010 VIA EDGAR AND FACSIMILE TRANSMISSION TO 703-813-6982 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Office of Small Business Securities and Exchange Commission Division of Corporation Finance Washington, DC 20549 Attention: Anne Nguyen Parker, Branch Chief; Kevin Dougherty, Examiner; Jennifer O’Brien, Accounting Branch; Mark Shannon, Accounting Branch Chief; John Coleman, Mining Engineer Re: Request for acceleration of the effective date of the Registration Statement on Form S-1, as amended North Bay Resources Inc. Your File No. 333-164860 Pursuant to requirements of Section 8(a) of the Securities Act the undersigned hereby requests that the Form S-1 Registration Statement, as amended, ofNorth Bay Resources Inc. (the “Registrant”) be declared effective at 4:00 pm on Tuesday, December 7, 2010 or on such earlier or later date as the Securities and Exchange Commission (the “SEC”) acting pursuant to Section 8(a) shall determine. In connection with this request, the Registrant hereby acknowledges that · should the SEC or its staff; acting pursuant to delegated authority, declare the filing effective, it does not foreclose the SEC from taking any action with respect to the filing; · the action of the SEC or its staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Registrantmay not assert staff comments and the declaration of effectiveness as defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. Yours truly, /s/ Perry Leopold Perry Leopold Chairman, Chief Executive Officer, Principal Financial Officer and Principal Accounting Officer
